Citation Nr: 1026625	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.    



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1998 to August 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In December 2009, a medical opinion was requested from the 
Veterans Health Administration (VHA) to assist in determining 
whether the Veteran was entitled to the claimed benefit.  The VHA 
report dated in March 2010 was later received by the Board.  Upon 
receipt of the report, the Veteran was informed by the Board in 
March 2010 that he had 60 days from the date of the letter in 
which to review the medical opinion and submit any additional 
evidence or argument pursuant to 38 C.F.R.               § 
20.903.  In June 2010, the Veteran did submit a May 2010 private 
medical opinion directly to the Board, which was accompanied by a 
waiver of initial consideration of the evidence by the agency of 
original jurisdiction (AOJ) in accordance with 38 C.F.R. § 
20.1304.



FINDING OF FACT

The medical evidence is in equipoise as to whether the Veteran's 
arthritis of the lumbar spine was incurred in active service.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
arthritis of the lumbar spine was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Nevertheless, the Board notes that the Veteran's claim for 
service connection for arthritis of the lumbar spine has been 
granted in the decision below, and therefore, the benefit sought 
on appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met in 
this case, no harm or prejudice to the appellant has resulted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for arthritis of the 
lumbar spine.  

The Veteran's service treatment records reveal that he had 
consistent complaints of low back pain during active service.  
The records also document numerous diagnoses of degenerative disc 
disease for which the Veteran is already service-connected.  
However, the service treatment records do not provide a diagnosis 
of arthritis during active service.   The Board recognizes that 
the May 2001 service treatment record includes a notation of 
degenerative joint disease per lumbar spine x-rays; however, the 
March 2010 VHA report indicated that the notation of degenerative 
joint disease was incorrect because the April 2001 x-ray findings 
noted the presence of degenerative disc disease and not 
degenerative joint disease.  Indeed, it was specifically noted 
that the facet joints were normal (no DJD).  Moreover, the June 
2003 pre-discharge examination report completed prior to the 
Veteran's separation from active service only noted a diagnosis 
of L5-S1 degenerative disc disease and is absent for any notation 
related to degenerative joint disease or arthritis.   

Following the Veteran's separation from active service in August 
2003, the first evidence of arthritis is noted in 2006, less than 
three years after separation from service.  The May 2006 x-ray 
report noted that the Veteran had mild spondylosis.  Spondylosis 
is defined as "degenerative spinal changes due to 
osteoarthritis."  See Dorland's Illustrated Medical Dictionary 
(31st ed. 2007).  

The Veteran was later afforded a VA examination in February 2007 
to address the etiology of the Veteran's current arthritis of the 
lumbar spine.  The examiner listed diagnoses of degenerative disc 
disease of the lumbosacral spine and mild lumbar spondylosis 
(arthritis) by x-rays.  The examiner noted that the first 
examination completed in June 2003 showed x-rays of the lumbar 
spine with no evidence of arthritis.  He also observed that the 
Veteran had x-rays at VA in May 2006 which showed mild lumbar 
spondylosis.  The examiner commented that one can conclude that 
the arthritis developed after service given the fact that there 
were negative x-rays of the lumbar spine in service and positive 
x-rays for arthritis more than one year and nine months after his 
discharge.  In the absence of x-rays in service of arthritis 
during service or within one year and nine months after service, 
he stated that one can conclude that arthritis developed after 
service and is due to the natural process of aging.  Therefore, 
the examiner opined that the Veteran's arthritis of the lumbar 
spine was not caused by or the result of his service-connected 
degenerative disc disease and was a separate disease entity 
caused by or the result of the natural process of aging.  

The Board subsequently requested a medical onion was requested 
from the Veterans Health (VHA) in December 2009.  A review of the 
March 2010 VHA report shows that the examiner reviewed the claims 
file and was asked to provide an opinion as to whether the lumbar 
arthritis was shown in service or was shown on any medical 
reports dated within one year of the Veteran's discharge from 
service in August 2003.  The opining physician explained that she 
did not find any x-ray or MRI report done while the Veteran was 
in service that states or shows that he had arthritis of the 
lumbar spine.  However, she noted that it was important to 
remember that the March 2003 examination during active service 
indicated that facet loading maneuvers bilaterally will reproduce 
some of the Veteran's low back pain, which was a strong indicator 
that there were already some arthritic changes in the facet 
joints even if they were too early to show up on x-rays.  This 
brought the physician to the issue of causation, and she 
specifically disagreed with the opinion of the February 2007 VA 
examiner.  She explained while the Veteran did not have x-ray or 
MRI evidence of arthritis of the lumbar spine in service, the 
Veteran did have evidence of the disorder on a physical 
examination during service.   She also noted that the Veteran did 
have x-ray and MRI evidence of degenerative arthritis of the 
lumbar spine shortly after service, which she believed was 
inevitable based on his severe degenerative disc disease and 
would have been unlikely to find in someone as young as the 
Veteran without a predisposing factor such as degenerative disc 
disease. 

In a May 2010 letter, Dr. J.D.M. (initials used to protect the 
Veteran's privacy) explained that his opinion was based on the 
medical review of the Veteran and that he did not have access to 
the x-rays or MRI.  Dr. J.D.M. explained that the March 2003 
facet loading maneuver, which was a facet arthrosis or 
degenerative joint disease test, reproduced some of the Veteran's 
back pain even if there was no evidence on x-rays of degenerative 
joint disease.  Further, Dr. J.D.M. pointed out that the May 2006 
x-ray report showed degenerative joint disease on L5/S1 area, 
which was the same segment in which degenerative disc disease was 
diagnosed on October 2001.  Dr. J.D.M. acknowledged the VA 
examiner's opinion that degenerative disc disease and 
degenerative joint disease are two different diagnoses, but noted 
that degenerative joint disease was not only an age-related 
disease and could also be related to the changes that occur in 
the anatomy and physiology of the vertebral column caused by 
degenerative disc disease.  Therefore, Dr. J.D.M. opined that the 
Veteran's spondylosis (arthritis) was directly related to 
degenerative disc disease and not age-related.  

Initially, the Board notes that the record contains evidence that 
relates the Veteran's arthritis of the lumbar spine both directly 
to active service and to his service-connected degenerative disc 
disease of the lumbar spine.  However, in considering all the 
evidence of record and giving the Veteran the benefit of the 
doubt, the Board finds that direct service connection for 
arthritis of the lumbar spine is warranted.  Therefore, 
discussion of secondary service connection is not required.  As 
noted above, the February 2007 VA examiner provided a negative 
nexus opinion explaining that there was no evidence of arthritis 
in the service treatment records or within the first post-service 
year.  However, the March 2010 VHA report noted that although 
there was no MRI or x-ray evidence of arthritis during service or 
within one year following active service, the Veteran exhibited 
physical findings during service, which was a strong indicator 
that he already had some arthritic changes in the facet joints 
even if they were too early to show up on x-rays.  Dr. J.D.M. 
also emphasized the importance of the March 2003 evaluation 
during service which showed physical evidence of arthritis.  
Furthermore, the Board recognizes that the Veteran was diagnosed 
with arthritis of the lumbar spine shortly after his separation 
from active service.  

In light of the medical evidence of record, the Board finds that 
there is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the Veteran's 
arthritis of the lumbar spine is a result of his service.  The 
Board further observes that the United States Court of Appeals 
for Veterans Claims (Court) has cautioned against seeking an 
additional medical opinion where favorable evidence in the record 
is unrefuted.  The Court specifically indicated that it would not 
be permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim. See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, with 
resolution of all doubt in the Veteran's favor, entitlement to 
service connection for arthritis of the lumbar spine is granted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  







ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is granted.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


